Citation Nr: 1330626	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  08-39 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel







INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from January 1961 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Board remanded the case for further development, and in May 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In June 2013, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) on the question of the etiology of the peripheral neuropathies.  In July 2013, the Veteran was provided with a copy of the medical opinion and in August 2013 the Veteran submitted additional evidence and argument and did not waive initial consideration of the evidence by the RO.  



Accordingly, the case is REMANDED for the following action:

Consider the additional evidence since the issuance of the supplemental statement of the case in January 2013 and adjudicate the claim for peripheral neuropathy, applying the new revision to 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e), pertaining to the definition of the term "acute and subacute peripheral neuropathy," which was replaced with the term "early-onset peripheral neuropathy."  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


